Appeal by employer and his insurance carrier from an award made by Workmen’s Compensation Board in favor of the claimant. Claimant was a nurse-secretary in a doctor’s office. She was injured at night on her way to her home at Harrison, iSL Y., from the office at White Plains, N. Y. After alighting from the bus at Harrison, and prior to her injury, she had purchased groceries for herself and her mother and postage stamps at the post office for her employer. Appellants contend that her accident did not arise out of and in the course of her employment. There was evidence that it was at the employer’s direction that she rendered services evenings at her home, typing reports and telephoning sundry persons for appointments with her employer. The employer furnished supplies for typing, paid for repairs to the typewriter *788and reimbursed her for the telephone calls. On the occasion of her injury she was carrying stenographic notes for transcription. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ. [See post, p. 913.]